533 So.2d 851 (1988)
Tommie Lee ANDREWS, Appellant,
v.
STATE of Florida, Appellee.
No. 88-320.
District Court of Appeal of Florida, Fifth District.
November 10, 1988.
James B. Gibson, Public Defender and Kenneth Witts, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee and Kellie A. Nielan, Asst. Atty. Gen., Daytona Beach, for appellee.
ORFINGER, Judge.
Affirmed on the authority of Andrews v. State, 533 So.2d 841 (Fla. 5th DCA 1988). We write simply to note that in addition to the DNA identification evidence, the victim here identified appellant both at a photo line-up and at trial as the perpetrator.
AFFIRMED.
DAUKSCH and DANIEL, JJ., concur.